DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 8-11, filed 5/13/2021, with respect to the rejection(s) of claim(s) 9 and 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art, Ivanov et al., US 2014/0270202 A1, Smith et al., US 2017/0201844 A1, and Wiesbauer et al., US 2014/0270261 A1.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Erven et al., US 2016/0255438 A1 (previously cited and hereafter Erven), further in view of Merrey et al., US .
Regarding claim 1, Erven discloses a playback device using positioning information (see Erven, abstract).  Specifically, Erven teaches “a device comprising: at least processor configured with instructions to” perform several functions, because Erven teaches the playback device having a processor to process input data, such as sensor inputs, according to instructions stored in memory (see Erven, ¶ 0028-0029 and 0080-0084, figure 2, unit 200, and figure 7, unit 700, 202, 204, 206, and 702).  Next, Erven teaches that the instructions executed by the processor allow the playback device to “receive, from at least one sensor on a wall of a speaker disposed on a surface, at least one signal…”, such as using proximity sensors disposed on each side of the playback device to determine the device’s position and/or orientation (see Erven, ¶ 0062-0067, 0080, 0082-0084, and 0086-0090, figures 5A-5B, unit 500, figure 7, units 700 and 702, and figure 9A, units 902 and 910-912).  Then as seen previously with respect to figures 5A and 5B, Erven teaches that the processor of the device performs the function to, “based at least in part on the signal, identify at least one speaker configuration, the speaker configuration comprising plural settings” because the playback device configures its sound output based on the signal from the sensors to determine the device’s orientation and if the speaker is to be paired with another speaker in a playback zone, Erven teaches that the device has plural settings and the device identifies a configuration having a defined set of these plural settings (see Erven, ¶ 0040-0043, 0064-0067, and 0084-0087, and figures 5A-5B).  Finally, Erven teaches that the processor of the device performs the function to “establish the speaker configuration setting on the speaker such that the speaker emits audio according to the settings” (see Erven, ¶ 0041-0042, 0066-0067, and 0084-0087).  
Erven clearly teaches that the sensors are placed on the sides of the playback device and that the sensors “can be Hall effect sensors, other magnetic field-based sensors, and/or other proximity sensors (e.g., near field communication (NFC) sensors, light sensors, optical sensors, global positioning 
Furthermore, Erven clearly teaches that the audio characteristics are based on the speaker’s position relative to the floor, wall or ceiling, detects the speaker’s orientation with respect to an underlying surface, and adjusts the EQ settings with respect to the position and/or orientation (see Erven, ¶ 0024, 0082, 0084, 0087, and 0113).  However, Erven does not appear to teach that the “at least one signal” received from the sensor represents “a type of the surface on which the speaker is disposed”.
Merrey teaches an audio distribution system with a digital power link for distributing power to one or more powered speaker units (see Merrey, abstract).  In particular, Merrey teaches powered speaker units having a digital signal processor (DSP) to receive an audio signal and apply different equalizations to individually accommodate each speaker’s acoustics or ambient noise level (see Merrey, ¶ 0034-0035 and figure 3, unit 53).  Merrey further teaches that the equalization allows each speaker to compensate for different types of surfaces, such as marble flooring or carpeting (see Merrey, ¶ 0035).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Erven with the teaching of Merrey to adjust the EQ (i.e., the speaker configuration) based on part on the “type of the surface on which the speaker is disposed” in order to better optimize the speaker output according to its detected environment (see Erven, ¶ 0024, 0082, 0084, 0087, and 0113 in view of Merrey, ¶ 0035).  However, the combination does not appear to teach the sensors on the wall of the speaker generate “at least one signal representing a type of the surface on which the speaker is disposed”.   

One of ordinary skill in the art at the time of the effective filing date would have found that Ivanov’s teachings of configuring the microphones based on the detected surface reflectivity and absorptivity is applicable to the teachings of Erven and Merry.  Specifically, Erven teaches that the playback device configures its output based on detected position with respect to underlying surfaces, such as configuring the loudness and/or equalization based on the determined positioning of the playback device with respect to a surface having enough slip resistance (see Erven, ¶ 0082, 0084, and 0113).  Additionally, Merry teaches that the equalization of a speech and/or music channel is equalized differently based on the acoustic absorptivity of a surface (see Merry, ¶ 0035).  Therefore, Ivanov teaches a sensor to determine the underlying surface, such as detecting the acoustic absorptivity, and the combination of Erven and Merry in view of Ivanov makes obvious configuring the equalization according to the detected underlying surface of the device (see Erven, ¶ 0082, 0084, and 0113, in view of Merry, ¶ 0035, and further in view of Ivanov, ¶ 0043 and 0047-0048).  It would have been obvious to one of ordinary skill in the art at the time of the effective date to modify the combination of Erven and Merry with the teachings of Ivanov for the purpose of determining the underlying surface’s wherein the speaker configuration comprises ambient sound attenuation”.   
Smith teaches systems and methods for adjusting audio based on ambient sound (see Smith, abstract).  Specifically, Smith teaches a microphone to detect noise in the environment and a sound cancellation module is used to cancel the ambient sound or noise detected in the environment (see Smith, ¶ 0013 and 0019).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Erven, Merrey, and Ivanov with the teachings of Smith to adjust the output audio based on the detected ambient conditions so that users can adequately hear the output audio over the ambient noise (see Smith, ¶ 0001-0002).  Therefore, the combination of Erven, Merrey, Ivanov, and Smith makes obvious:
 “A device comprising: 
at least processor configured with instructions to: 
receive, from at least one sensor on a wall of a speaker disposed on a surface, at least one signal representing a type of the surface on which the speaker is disposed;” (see Erven, ¶ 0028-0029, 0062-0067, 0080, 0082-0084, and 0087-0090, figure 7, units 700, 202, 204, 206, and 702, and figure 9A, units 902 and 910-912, in view of Merrey, ¶ 0035, and further in view of Ivanov, ¶ 0043 and 0047-0048, which makes obvious a sensor on an exterior wall of a speaker housing, such that a signal from the sensor is used to determine what type of material is touching the housing when the speaker is placed on a surface);
 
“based at least in part on the signal, identify at least one speaker configuration, the speaker configuration comprising plural settings; and” (see Erven, ¶ 0040-0043, 0064-0067, 0084-0087, and 0113, and figures 5A-5B, in view of Merrey, ¶ 0035); and 

“establish the speaker configuration setting on the speaker such that the speaker emits audio according to the settings, wherein the speaker configuration comprises ambient sound attenuation.” (see Erven, ¶ 0041-0042, 0066-0067, 0084-0087, and 0113, in view of Merrey, ¶ 0035, in view of Ivanov, ¶ 0043 and 0047-0048, and further in view of Smith, ¶ 0013 and 0019, makes obvious that a speaker configuration is established when the speaker is placed on a recognized surface, the speaker emits audio according to the settings identified based on the sensor’s signal, and further makes obvious that the speaker configuration comprises an ambient sound attenuation feature for improving playback).
  
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, comprising the sensor” (see Erven, figure 2, units 200 and 202).
claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, comprising the speaker” (see Erven, ¶ 0028 and figure 2, units 200 and 212).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the speaker configuration comprises a speaker system channel configuration” because Erven teaches that the sensed orientation of the speaker determines if a stereophonic or monophonic signal is produced (see Erven, ¶ 0066-0067).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the speaker configuration comprises a compression setting” because Erven teaches that the volume is limited when sensors determine that the speaker is in an incorrect position (see Erven, ¶ 0109).  Volume limiting makes obvious dynamic compression to one of ordinary skill at the time of the effective filing date because volume limiting is equivalent to a compression ratio of infinity to 1 after the input reaches a predetermined threshold.
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the speaker configuration comprises extra bass” (see Erven, ¶ 0087).
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the speaker configuration comprises equalization (EQ)” (see Erven, ¶ 0087).

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erven in view of Merrey, Ivanov, and Wiesbauer et al., US 2014/0270261 A1 (hereafter Wiesbauer).
Regarding claim 9, Erven discloses a playback device using positioning information (see Erven, abstract).  Specifically, Erven teaches a “method, comprising: receiving a … signal from a sensor on an 
Erven clearly teaches that the sensors are placed on the sides of the playback device and that the sensors “can be Hall effect sensors, other magnetic field-based sensors, and/or other proximity sensors (e.g., near field communication (NFC) sensors, light sensors, optical sensors, global positioning system (GPS) or beacon sensors, etc.)” (see Erven, ¶ 0090).  Additionally, Erven teaches that the playback device may be part of one or more playback zones, such as a balcony zone, kitchen zone, office zone, etc., where the playback device dynamically reconfigures when it is moved to a different zone (see Erven ¶ 0040-0043, 0084, 0086, and 0106).  
Furthermore, Erven clearly teaches that the audio characteristics are based on the speaker’s position relative to the floor, wall or ceiling, detects the speaker’s orientation with respect to an underlying surface, and adjusts the EQ settings with respect to the position and/or orientation (see Erven, ¶ 0024, 0082, 0084, 0087, and 0113).  However, Erven does not appear to teach that it uses capacitive sensors, and Erven does not appear to teach that the “capacitive signal depends on a type of the supporting surface”.
Merrey teaches an audio distribution system with a digital power link for distributing power to one or more powered speaker units (see Merrey, abstract).  In particular, Merrey teaches powered speaker units having a digital signal processor (DSP) to receive an audio signal and apply different equalizations to individually accommodate each speaker’s acoustics or ambient noise level (see Merrey, ¶ 0034-0035 and figure 3, unit 53).  Merrey further teaches that the equalization allows each speaker to capacitive signal”.
Ivanov teaches an apparatus with an adaptive audio adjustment based on a surface type, where a surface compensator detects a surface acoustic reflectivity or absorptivity (see Ivanov, abstract).  In particular, Ivanov teaches that the surface compensator includes a surface detection and classification logic to determine whether the surface is reflective or absorptive and the apparatus determines how to compensate the microphones of the device for the surface’s detected acoustic reflectivity or absorptivity (see Ivanov, ¶ 0041 and 0043, and figure 1, units 200 and 220).  Ivanov further describes the surface detection feature, where induced vibrations are detected by an accelerometer and compared with stored accelerometer data to determine the type of surface (see Ivanov, ¶ 0047 and figure 4).  Herein, Ivanov teaches that the apparatus configures the microphone inputs based on the detected surface type (see Ivanov, ¶ 0048).  
One of ordinary skill in the art at the time of the effective filing date would have found that Ivanov’s teachings of configuring the microphones based on the detected surface reflectivity and absorptivity is applicable to the teachings of Erven and Merry.  Specifically, Erven teaches that the playback device configures its output based on detected position with respect to underlying surfaces, such as configuring the loudness and/or equalization based on the determined positioning of the playback device with respect to a surface having enough slip resistance (see Erven, ¶ 0082, 0084, and 0113).  Additionally, Merry teaches that the equalization of a speech and/or music channel is equalized capacitive signal from a sensor”. 
Wiesbauer teaches a system and method for an oversampled data converter (see Wiesbauer, abstract).  In particular, Wiesbauer teaches MEMS sensors in consumer applications, where the sensor provides a capacitive signal, such as a capacitive signal output from an accelerometer (see Wiesbauer, ¶ 0002-0003 and 0024).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Erven, Merrey, and Ivanov with the teachings of Wiesbauer for the purpose of using a capacitive accelerometer to provide the same functionality in a smaller form factor for mobile applications (see Wiesbauer, ¶ 0003).  Therefore the combination of Erven, Merrey, Ivanov, and Wiesbauer makes obvious:
“A method, comprising: 
receiving a capacitance signal from a sensor on an exterior wall of a housing of a speaker that rests against a supporting surface such that the capacitance signal depends on a type of the supporting surface; and” (see Erven, ¶ 0066-0067, 0080, 0082-0084, 0087-0090, figure 7, units 700 and 702, and figure 9A, units 902 and 910-912, in view of Merrey, ¶ 0035 and Ivanov, ¶ 0043 and 0047-0048, and further in view of Wiesbauer, ¶ 0024, which makes obvious the capacitance sensor, such as a capacitive accelerometer, on an exterior wall of a speaker housing, such that a capacitance signal from the sensor is used to determine what type of material is touching the housing when the speaker is placed on a surface); and

“establishing at least one speaker configuration of the speaker based at least in part on the capacitance signal.” (see Erven, ¶ 0066-0067, 0084, 0087, and 0113, in view of Merrey, ¶ 0035 and Ivanov, ¶ 0043 and 0047-0048, and further in view of Wiesbauer, ¶ 0024, which makes obvious that a speaker configuration is established when the speaker is placed on a surface).

Regarding claim 10, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises a speaker system channel configuration” because Erven teaches that the sensed orientation of the speaker determines if a stereophonic or monophonic signal is produced (see Erven, ¶ 0066-0067).
Regarding claim 11, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises a compression setting” because Erven teaches that the volume is limited when sensors determine that the speaker is in an incorrect position (see Erven, ¶ 0109).  Volume limiting makes obvious dynamic compression to one of ordinary skill at the time of the effective filing date because volume limiting is equivalent to a compression ratio of infinity to 1 after the input reaches a predetermined threshold.
Regarding claim 13, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises extra bass” (see Erven, ¶ 0087).
Regarding claim 14, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises equalization (EQ)” (see Erven, ¶ 0087).
Regarding claim 15, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises volume” (see Erven, ¶ 0087).
Regarding claim 16, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises delay” (see Erven, ¶ 0129).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Erven, Merrey, Ivanov, and Wiesbauer as applied to claim 9 above, and further in view of Smith.
Regarding claim 12, see the preceding rejection with respect to claim 9 above.  The combination of Erven, Merrey, Ivanov, and Wiesbauer makes obvious the method of claim 9, but does not appear to teach the feature “wherein the speaker configuration comprises ambient sound attenuation”.   
Smith teaches systems and methods for adjusting audio based on ambient sound (see Smith, abstract).  Specifically, Smith teaches a microphone to detect noise in the environment and a sound cancellation module is used to cancel the ambient sound or noise detected in the environment (see Smith, ¶ 0013 and 0019).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Erven, Merrey, Ivanov, and Wiesbauer with the teachings of Smith to adjust the output audio based on the detected ambient conditions so that users can adequately hear the output audio over the ambient noise (see Smith, ¶ 0001-0002).  Therefore, the combination of Erven, Merrey, Ivanov, Wiesbauer, and Smith makes obvious the “method of claim 9, wherein the speaker configuration comprises ambient sound attenuation” (see the combination of Erven, Merrey, Ivanov, and Wiesbauer in view of Smith, ¶ 0013 and 0019, which further makes obvious that the speaker configuration comprises an ambient sound attenuation feature for improving playback based on detected ambient sound). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Erven in view of Merrey and Ivanov.
Regarding claim 17, Erven discloses a playback device using positioning information (see Erven, abstract).  Specifically, Erven teaches a playback device having a processor to process input data, such as sensor inputs, according to instructions stored in memory (see Erven, ¶ 0028-0029 and 0080-0084, figure 2, unit 200, and figure 7, unit 700, 202, 204, 206, and 702).  Next, Erven teaches that the 
Erven clearly teaches that the sensors are placed on the sides of the playback device and that the sensors “can be Hall effect sensors, other magnetic field-based sensors, and/or other proximity sensors (e.g., near field communication (NFC) sensors, light sensors, optical sensors, global positioning system (GPS) or beacon sensors, etc.)” (see Erven, ¶ 0090).  Additionally, Erven teaches that the playback device may be part of one or more playback zones, such as a balcony zone, kitchen zone, office zone, etc., where the playback device dynamically reconfigures when it is moved to a different zone and/or bonded with another playback device in one or more zones (see Erven ¶ 0040-0043, 0084-0086, and 0106).  
Furthermore, Erven clearly teaches that the audio characteristics are based on the speaker’s position relative to the floor, wall or ceiling, detects the speaker’s orientation with respect to an underlying surface, and adjusts the EQ settings with respect to the position and/or orientation (see Erven, ¶ 0024, 0082, 0084, 0087, and 0113).  However, Erven does not appear to teach that the feature 
Merrey teaches an audio distribution system with a digital power link for distributing power to one or more powered speaker units (see Merrey, abstract).  In particular, Merrey teaches powered speaker units having a digital signal processor (DSP) to receive an audio signal and apply different equalizations to individually accommodate each speaker’s acoustics or ambient noise level (see Merrey, ¶ 0034-0035 and figure 3, unit 53).  Merrey further teaches that the equalization allows each speaker to compensate for different types of surfaces, such as marble flooring or carpeting (see Merrey, ¶ 0035).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Erven with the teaching of Merrey to adjust the EQ (i.e., the speaker configuration) based in part on knowing what surface type the speaker is resting on in order to better optimize the speaker output according to its detected environment (see Erven, ¶ 0024, 0082, 0084, 0087, and 0113 in view of Merrey, ¶ 0035).  However, the combination does not appear to teach how the sensors on the wall of the speaker generate the different signals.   
Ivanov teaches an apparatus with an adaptive audio adjustment based on a surface type, where a surface compensator detects a surface acoustic reflectivity or absorptivity (see Ivanov, abstract).  In particular, Ivanov teaches that the surface compensator includes a surface detection and classification logic to determine whether the surface is reflective or absorptive and the apparatus determines how to compensate the microphones of the device for the surface’s detected acoustic reflectivity or absorptivity (see Ivanov, ¶ 0041 and 0043, and figure 1, units 200 and 220).  Ivanov further describes the surface detection feature, where induced vibrations are detected by an accelerometer and compared with stored accelerometer data to determine the type of surface (see Ivanov, ¶ 0047 and figure 4).  
One of ordinary skill in the art at the time of the effective filing date would have found that Ivanov’s teachings of configuring the microphones based on the detected surface reflectivity and absorptivity is applicable to the teachings of Erven and Merry.  Specifically, Erven teaches that the playback device configures its output based on detected position with respect to underlying surfaces, such as configuring the loudness and/or equalization based on the determined positioning of the playback device with respect to a surface having enough slip resistance (see Erven, ¶ 0082, 0084, and 0113).  Additionally, Merry teaches that the equalization of a speech and/or music channel is equalized differently based on the acoustic absorptivity of a surface (see Merry, ¶ 0035).  Therefore, Ivanov teaches a sensor to determine the underlying surface, such as detecting the acoustic absorptivity, and the combination of Erven and Merry in view of Ivanov makes obvious configuring the equalization according to the detected underlying surface of the device (see Erven, ¶ 0082, 0084, and 0113, in view of Merry, ¶ 0035, and further in view of Ivanov, ¶ 0043 and 0047-0048).  It would have been obvious to one of ordinary skill in the art at the time of the effective date to modify the combination of Erven and Merry with the teachings of Ivanov for the purpose of determining the underlying surface’s characteristics (see Merry, ¶ 0035 in view of Ivanov, ¶ 0043).  Therefore, the combination of Erven, Merrey, and Ivanov makes obvious:
“An audio speaker system, comprising: 
at least a first audio speaker; and” (see Erven, ¶ 0028-0029 and 0066-0069, figure 2, units 200, 208, 210, and 212, and figure 5A-B, units 502, 504, 506, and 508);
 
“at least one processor configured with instructions for: 
establishing a first audio configuration of the first audio speaker responsive to a first signal from a sensor mounted on a surface of a housing of the first audio speaker that rests on a first surface external to the speaker housing, the first audio configuration comprising plural settings; and” (see Erven, ¶ 0028-0029, 0040-0043, 0062-0067, 0080, and 0082-0090, figure 7, unit 700, 202, 204, 206, and 702, and figure 9A, units 902 and 910-912, in view of Merrey, ¶ 0035, and further in view of Ivanov, ¶ 0043 and 0047-0048, which makes obvious a sensor on an exterior wall of a speaker housing, such that a 

“establishing a second audio configuration of the first audio speaker responsive to a second signal from the sensor mounted on the surface of the housing of the first audio speaker that rests on a second surface external to the speaker housing, the second audio configuration comprising plural settings with values different from values of at least some of the plural settings of the first audio configuration.” (see Erven, ¶ 0041-0042, 0066-0067, 0084, 0087, and 0113, in view of Merrey, ¶ 0035, and further in view of Ivanov, ¶ 0043 and 0047-0048, which further makes obvious that a second audio configuration is established when the speaker is moved and rests on a second surface based on what type of material is touching the housing when the speaker is placed on the second surface).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Erven, Merrey, and Ivanov as applied to claim 17 above, and further in view of Wiesbauer.
Regarding claim 19, see the preceding rejection with respect to claim 17 above.  The combination of Erven, Merrey, and Ivanov makes obvious the audio speaker system of claim 17, but does not appear to teach “plural capacitance sensors mounted on respective surfaces of the housing”.
Wiesbauer teaches a system and method for an oversampled data converter (see Wiesbauer, abstract).  In particular, Wiesbauer teaches MEMS sensors in consumer applications, where the sensor provides a capacitive signal, such as a capacitive signal output from an accelerometer (see Wiesbauer, ¶ 0002-0003 and 0024).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Erven, Merrey, and Ivanov with the teachings of Wiesbauer for the purpose of using a capacitive accelerometer to provide the same functionality in a smaller form factor for mobile applications (see Wiesbauer, ¶ 0003).  
Therefore, the combination of Erven, Merrey, Ivanov, and Wiesbauer makes obvious the “audio speaker system of claim 17, comprising plural capacitance sensors mounted on respective surfaces of the housing” because Erven teaches that three sides and the fourth side (i.e., a base) each have a sensor and Erven, Merrey, and Ivanov in view of Wiesbauer makes obvious the use of capacitive accelerometer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du et al., US 2016/0330559 A1 (previously cited), teaches an interaction with devices, where a speaker array in a flat screen is adjusted based on detected obstacles, such as detecting a finger on the touch screen where the speaker array is disposed, and performs a compensation, such as adjusting at least one speaker unit of the speaker array (see Du et al., abstract and ¶ 0003, 0041-0042, and 0054-0055); 
Schuster et al., US 2016/0057555 A1 (previously cited), teaches systems an methods for equalizing playback on an electronic device, such as detecting if the device is face up on a stable surface, face down on a stable surface, or face up and stable with indirect support (see Schuster et al., abstract, ¶ 0018-0019, 0028-0029, 0033, and 0050-0051, and figure 9, steps 965, 967, 969, and 971); and
Carlsson et al., US 2015/0215699 A1, teaches a networked-speaker system including noise cancelling features (see abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653         

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653